As filed with the Securities and Exchange Commission on August 5, 2016 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 BIOCEPT, INC. (Exact name of registrant as specified in its charter) Delaware 80-0943522 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5810 Nancy Ridge Drive, San Diego, CA (Address of principal executive offices) (Zip Code) Biocept, Inc. 2013 Amended and Restated Equity Incentive Plan (Full title of the plan) Michael W. Nall Chief Executive Officer and President Biocept, Inc. 5810 Nancy Ridge Drive
